ACCEPTED
                                                                                         01-14-00796-cr
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  12/28/2015 3:16:18 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                    Nos. 01-14-00796-CR & 01-14-00797-CR

                                        In the                         FILED IN
                                                                1st COURT OF APPEALS
                                 Court of Appeals                   HOUSTON, TEXAS
                                       For the                  12/28/2015 3:16:18 PM
                               First District of Texas          CHRISTOPHER A. PRINE
                                                                         Clerk
                                     At Houston

                               

                             Nos. 1379141 & 1413756
                             In the 338th District Court
                              Of Harris County, Texas

                               

                              GARRY FULLER
                                  Appellant
                                     V.
                            THE STATE OF TEXAS
                                  Appellee

                               

           STATE’S SECOND MOTION FOR EXTENSION OF TIME
               WITHIN WHICH TO FILE APPELLATE BRIEF

                               

TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) and

38.6(d), moves for an extension of time within which to file its appellate brief. In

support of its motion, the State submits the following:
1.   In cause number 1379141, appellant was convicted for the offense of
     sexual assault of a child and sentenced to life confinement. In cause
     number 1413756, appellant was convicted for the offense of sexual
     assault of a child and sentenced to life confinement.

2.   Appellant filed written notice of appeal on September 18, 2014.

3.   Appellant filed his brief on October 16, 2015.

4.   The State’s reply brief is due on December 16, 2015.

5.   The State seeks an extension until December 28, 2015, to file its
     brief.

6.   This is the State’s second request for an extension in this case.

7.   The State’s brief was efiled today.

8.   The following facts are relied upon to show good cause for the
     requested extension:

     My completion of this brief was delayed by my
     completion of three other appellate briefs during the past
     month.




                                  2
      WHEREFORE, the State prays that this Court will grant the requested

extension.

                                             Respectfully submitted,

                                             /s/ Dan McCrory

                                             DAN MCCRORY
                                             Assistant District Attorney
                                             Harris County, Texas
                                             1201 Franklin, Suite 600
                                             Houston, Texas 77002-1901
                                             (713) 274-5826
                                             TBC No. 13489950
                                               mccrory_daniel@dao.hctx.net

                         CERTIFICATE OF SERVICE

      This is to certify that I requested that a copy of this document be served on

appellant’s lawyer via TexFile at the following email address:

      Mark W. Bennett
      Attorney at Law
      mb@ivi3.com


                                             /s/ Dan McCrory
                                             DAN MCCRORY
                                             Assistant District Attorney
                                             Harris County, Texas
                                             1201 Franklin, Suite 600
                                             Houston, Texas 77002-1901
                                             (713) 274-5826
                                             TBC No. 13489950

Date: December 28, 2015



                                         3